COMBS, Justice.
This action was by appellees, Mrs. Nettie Willke and her husband, H. H. Willke, against appellants, Jarecki Manufacturing Company, et al., to remove cloud from title to certain mineral interests claimed by Mrs. Willke in several tracts of land located in Orange county, Texas, and specifically described in her petition. The cloud on her title was alleged to be certain abstract judgment liens asserted by appellants against the property wherein Wood R. Alexander was defendant. Appellants answered by pleas of not guilty and by prayer for affirmative relief on their abstract of judgment liens. On trial to a jury, judgment was for appel-lees against appellants on an instructed verdict, from which appellants duly, prosecuted their appeal to this court.
We sustain appellants’ assignment that the evidence raised, the issue that Mrs. Willke held the title to the property involved for the use and benefit of Wood R. Alexander, and therefore that the court erred in instructing the verdict.
It would serve no useful purpose to burden this opinion with an analysis of the testimony on this issue. For the benefit of ap-pellees, should they desire to prosecute a writ of error to the Supreme Court, we are filing as an appendix to this opinion, but not to be at any time published, a full review of all the testimony.
Reversed and remanded.